Exhibit 10.3.2


TRANSPHORM, INC.
2007 STOCK PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the 2007 Stock Plan shall
have the same defined meanings in this Stock Option Agreement.
I.
NOTICE OF STOCK OPTION GRANT

Name:    «Name»
Address:    «Address»
The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:
Date of Grant
«Grant_Date»
Vesting Commencement Date
«Vesting_Date»
Exercise Price per Share
$«Exercise_Price»
Total Number of Shares Granted
«Shares»
Total Exercise Price
$«Total_Price»
Type of Option:
«ISO»
Incentive Stock Option
 
«NSO»
Nonstatutory Stock Option
Term/Expiration Date:
«Expiration»

Vesting Schedule:
This Option shall be exercisable, in whole or in part, according to the
following vesting schedule:
Twenty-five percent (25%) of the Shares subject to the Option shall vest on the
one (1) year anniversary of the Vesting Commencement Date, and 1/48 of the
Shares subject to the Option shall vest each month thereafter on the same day of
the month as the Vesting Commencement Date, subject to Optionee continuing to be
a Service Provider through each such date.
Termination Period:
This Option shall be exercisable for three (3) months after Optionee ceases to
be a Service Provider. Upon Optionee’s death or Disability, this Option may be
exercised for one (1) year after Optionee ceases to be a Service Provider. In no
event may Optionee exercise this Option after the Term/Expiration Date as
provided above.




--------------------------------------------------------------------------------




II.
AGREEMENT

1.    Grant of Option. The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Grant (the “Optionee”), an option (the
“Option”) to purchase the number of Shares set forth in the Notice of Grant, at
the exercise price per Share set forth in the Notice of Grant (the “Exercise
Price”), and subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 15(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and this Option
Agreement, the terms and conditions of the Plan shall prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code. Nevertheless, to the extent that it exceeds the
$100,000 rule of Code Section 422(d), this Option shall be treated as a
Nonstatutory Stock Option (“NSO”).
2.    Exercise of Option.
(a)    Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
applicable provisions of the Plan and this Option Agreement.
(b)    Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares. This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by the aggregate Exercise
Price.
No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.
3.    Optionee’s Representations. In the event the Shares have not been
registered under the Securities Act of 1933, as amended, at the time this Option
is exercised, the Optionee shall, if required by the Company, concurrently with
the exercise of all or any portion of this Option, deliver to the Company his or
her Investment Representation Statement in the form attached hereto as
Exhibit B.
4.    Lock-Up Period. Optionee hereby agrees that Optionee shall not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Optionee (other


2

--------------------------------------------------------------------------------




than those included in the registration) for a period specified by the
representative of the underwriters of Common Stock (or other securities) of the
Company not to exceed one hundred eighty (180) days following the effective date
of any registration statement of the Company filed under the Securities Act (or
such other period as may be requested by the Company or the underwriters to
accommodate regulatory restrictions on (i) the publication or other distribution
of research reports and (ii) analyst recommendations and opinions, including,
but not limited to, the restrictions contained in NASD Rule 2711(f)(4) or NYSE
Rule 472(f)(4), or any successor provisions or amendments thereto).
Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto. In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Optionee shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section 4 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said one
hundred eighty (180) day (or other) period. Optionee agrees that any transferee
of the Option or shares acquired pursuant to the Option shall be bound by this
Section 4.
5.    Method of Payment. Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Optionee:
(a)    cash or check;
(b)    consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
(c)    surrender of other Shares which, (i) in the case of Shares acquired from
the Company, either directly or indirectly, have been owned by the Optionee, and
not subject to a substantial risk of forfeiture, for more than six (6) months on
the date of surrender, and (ii) have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.
6.    Restrictions on Exercise. This Option may not be exercised until such time
as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
7.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the


3

--------------------------------------------------------------------------------




lifetime of Optionee only by Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
8.    Term of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.
9.    Tax Obligations.
(a)    Withholding Taxes. Optionee agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining Optionee) for
the satisfaction of all Federal, state, local and foreign income and employment
tax withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.
(b)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any
of the Shares acquired pursuant to the ISO on or before the later of (1) the
date two years after the Date of Grant, or (2) the date one year after the date
of exercise, the Optionee shall immediately notify the Company in writing of
such disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.
10.    Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws but not
the choice of law rules of California.
11.    No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.


4

--------------------------------------------------------------------------------





Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.
OPTIONEE
 
TRANSPHORM, INC.
 
 
 
 
 
 
Signature
 
Signature
 
 
 
«Name»
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
Title
 
 
 
Residence Address
 
 



Transphorm, Inc.
2007 Stock Plan – Stock Option Agreement

--------------------------------------------------------------------------------





EXHIBIT A
2007 STOCK PLAN
EXERCISE NOTICE
Transphorm, Inc.
115 Castilian Drive
Goleta, CA 93117
Attention: Corporate Secretary
1.    Exercise of Option. Effective as of today, _____________, _____, the
undersigned (“Optionee”) hereby elects to exercise Optionee’s option to purchase
_________ shares of the Common Stock (the “Shares”) of Transphorm, Inc. (the
“Company”) under and pursuant to the 2007 Stock Plan (the “Plan”) and the Stock
Option Agreement dated «Grant_Date» (the “Option Agreement”).
2.    Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.
3.    Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
4.    Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised in accordance with
the Option Agreement. No adjustment shall be made for a dividend or other right
for which the record date is prior to the date of issuance except as provided in
Section 13 of the Plan.
5.    Company’s Right of First Refusal. Before any Shares held by Optionee or
any transferee (either being sometimes referred to herein as the “Holder”) may
be sold or otherwise transferred (including transfer by gift or operation of
law), the Company and/or its assignee(s) shall have a right of first refusal to
purchase the Shares on the terms and conditions set forth in this Section 5 (the
“Right of First Refusal”).
(a)    Notice of Proposed Transfer. The Holder of the Shares shall deliver to
the Company a written notice in the form attached hereto as Attachment 1 (the
“Notice”) stating: (i) the Holder’s bona fide intention to sell or otherwise
transfer such Shares; (ii) the name of each proposed purchaser or other
transferee (“Proposed Transferee”); (iii) the number of Shares to be transferred
to each Proposed Transferee; (iv) the bona fide cash price or other
consideration for which the Holder proposes to transfer the Shares (the “Offered
Price”); and (v) any other terms and conditions


Transphorm, Inc.
Notice of Exercise

--------------------------------------------------------------------------------




of the proposed sale, and the Holder shall offer the Shares at the Offered Price
and upon the same terms (or terms as similar as reasonably possible) to the
Company and/or its assignee(s).
(b)    Exercise of Right of First Refusal. For a period of thirty (30) days
following the Company’s receipt of the Notice (the “Refusal Period”), the
Company and/or its assignee(s) will have an irrevocable right of first refusal
to purchase all, but not less than all, of the Shares proposed to be transferred
to any one or more of the Proposed Transferees, at the purchase price determined
in accordance with subsection (c) below and upon the same terms set forth in the
Notice. The Company and/or its assignee(s) may exercise the right to purchase
the Shares proposed to be transferred at any point during the Refusal Period by
countersigning the Notice’s “offer acceptance notice”. For avoidance of doubt,
the Holder may not withdraw the Notice prior to the end of the Refusal Period.
(c)    Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company and/or its assignee(s) under this Section 5 shall be
the Offered Price. If the Offered Price includes consideration other than cash,
the cash equivalent value of the non-cash consideration shall be determined by
the Board of Directors of the Company in good faith.
(d)    Payment. Payment of the Purchase Price shall be made, at the option of
the Company and/or its assignee(s), in cash (by check), by cancellation of all
or a portion of any outstanding indebtedness of the Holder to the Company (or,
in the case of repurchase by an assignee, to the assignee), or by any
combination thereof within thirty (30) days after receipt of the Notice or in
the manner and at the times set forth in the Notice.
(e)    Holder’s Right to Transfer. If all of the Shares proposed in the Notice
to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) by the end of the Refusal Period, then for a
period of thirty (30 days) following lapse of the Refusal Period (the “Transfer
Period”), the Holder may sell the Shares to the Proposed Transferee(s) on terms
no more favorable than those offered to the Company provided that any such sale
or other transfer is effected in accordance with any applicable securities laws
and that the Proposed Transferee agrees in writing that the provisions of this
Section 5 shall continue to apply to the Shares in the hands of such Proposed
Transferee. If the Shares described in the Notice are not transferred to the
Proposed Transferee within the Transfer Period, a new Notice shall be given to
the Company, and the Company and/or its assignees shall again be offered the
Right of First Refusal before any Shares held by the Holder may be sold or
otherwise transferred.
(f)    Transfer Fee. Upon any transfer of the Shares by the Holder other than to
the Company or its assignee under this Section 5, the Holder shall pay the
Company a processing fee (not to exceed $10,000) as set forth below:
Transaction Size
Processing Fee
$1 - $10,000
$1,000
$10,001 - $25,000
$2,500
More than $25,000
$2,500 + 10% of balance greater than $25,000



2

--------------------------------------------------------------------------------




(g)    Exception for Certain Family Transfers. Anything to the contrary
contained in this Section 5 notwithstanding, the transfer of any or all of the
Shares during the Optionee’s lifetime or on the Optionee’s death by will or
intestacy to the Optionee’s immediate family or a trust for the benefit of the
Optionee’s immediate family shall be exempt from the provisions of this
Section 5. “Immediate Family” as used herein shall mean spouse, lineal
descendant or antecedent, father, mother, brother or sister. In such case, the
transferee or other recipient shall receive and hold the Shares so transferred
subject to the provisions of this Section 5, and there shall be no further
transfer of such Shares except in accordance with the terms of this Section 5.
(h)    Termination of Right of First Refusal. The Right of First Refusal shall
terminate as to any Shares upon the earlier of (i) the first sale of Common
Stock of the Company to the general public, or (ii) a Change in Control in which
the successor corporation has equity securities that are publicly traded.
6.    Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
7.    Restrictive Legends and Stop-Transfer Orders.
(a)    Legends. Optionee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COMPANY COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RIGHT OF FIRST REFUSAL HELD BY THE ISSUER OR ITS ASSIGNEE(S)
AS SET FORTH IN THE EXERCISE NOTICE BETWEEN THE ISSUER AND THE ORIGINAL HOLDER
OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST REFUSAL ARE BINDING ON
TRANSFEREES OF THESE SHARES.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD NOT TO EXCEED 180 DAYS


3

--------------------------------------------------------------------------------




FOLLOWING THE EFFECTIVE DATE OF THE UNDERWRITTEN PUBLIC OFFERING OF THE
COMPANY’S SECURITIES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF BY THE HOLDER
WITHOUT THE CONSENT OF THE COMPANY OR THE MANAGING UNDERWRITER.
(b)    Stop-Transfer Notices. Optionee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
(c)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Exercise Notice or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.
(d)    Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.
8.    Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Optionee or by the Company forthwith to the
Administrator which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.
9.    Governing Law; Severability. This Exercise Notice is governed by the
internal substantive laws but not the choice of law rules, of California. In the
event that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Exercise Notice will
continue in full force and effect.


4

--------------------------------------------------------------------------------




10.    Entire Agreement. The Plan and Option Agreement are incorporated herein
by reference. This Exercise Notice, the Plan, the Option Agreement and the
Investment Representation Statement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee.
Submitted by:
 
Accepted by:
OPTIONEE
 
TRANSPHORM, INC.
 
 
 
 
 
 
Signature
 
Signature
 
 
 
«Name»
 
 
Print Name
 
Print Name
 
 
 
 
 
 
 
 
Title
 
 
 
Address:
 
Address:
 
 
 
 
 
115 Castilian Drive
 
 
Goleta, CA 93117
 
 
 
 
 
 
 
 
Date received



5

--------------------------------------------------------------------------------




ATTACHMENT 1
TRANSPHORM, INC.
NOTICE OF PROPOSED TRANSFER
<Date>
To:
Transphorm, Inc. and/or its assignee(s)

From:
«Name»

Re:
Proposed Transfer of Common Stock

This to inform you that I have a bona fide intention to sell or otherwise
transfer shares of Common Stock (the “Shares”) of Transphorm, Inc. (the
“Company”) issued to me pursuant to the exercise of a stock option agreement
dated «Grant_Date» (the “Option Agreement”). In accordance with the terms of the
Option Agreement, the Company and/or its assignee(s) have the irrevocable right
to purchase all of the Shares referenced in this Notice for a period of
thirty (30) days following the Company’s receipt of this Notice.
Set forth below are the relevant terms applicable to this Notice:
1.
Number of Shares: _____________

2.
Proposed Transferee: _____________

3.
Proposed consideration (both amount and form, including, if the consideration
consists in whole or in part of non-cash consideration, such information
available as may be reasonably necessary for the Company and/or its assignee(s)
to analyze the value of such non-cash consideration): _____________

4.
Other terms and conditions of the proposed transfer: [_____________]

[Proposed Transferee] has been informed of the rights of the Company and/or its
assignee(s) under the Option Agreement. If the Company and/or its assignee(s)
wish to exercise the right of first refusal, please sign and return to me the
“offer acceptance notice” no later than 30 days after the date of this Notice. I
acknowledge that the right of repurchase of the Company and/or its assignee(s)
will be deemed exercised on the date the Company and/or its assignee(s) sign the
offer acceptance notice.
If all persons who have a right of first refusal exercise their rights (i.e.,
the Company and/or its assignee(s)) such that I will be able to transfer to such
persons all of the Shares that are subject to this Notice, then I shall sell all
my Shares to such persons. If all of the Shares are not subscribed for, then I
shall sell all my Shares to the Proposed Transferee. In either case, the sale
shall be made in accordance with the terms described above.


6

--------------------------------------------------------------------------------




Offer Acceptance Notice
<Date>
Re:
Exercise of Right of First Refusal

Dear
«Name»:

[The Company/Assignee(s)] wishes to exercise its right of first refusal under
Section 5 of the Transphorm, Inc. 2007 Stock Plan Exercise Notice to repurchase
from you shares of Common Stock of Transphorm, Inc. (the “Company”) that you
acquired upon the exercise of one or more stock options granted to you under the
Transphorm, Inc. 2007 Stock Plan (such shares, the “Shares”).
This “offer acceptance notice” applies to ______________ Shares.
The Company/Assignee(s) is/are prepared to make payment at the time and in the
form provided in your offer Notice of [insert date].
Should you have any additional questions, please contact [insert contact person
and contact information].
Very truly yours,




7

--------------------------------------------------------------------------------





EXHIBIT B
INVESTMENT REPRESENTATION STATEMENT
OPTIONEE:
«Name»

COMPANY:
TRANSPHORM, INC.

SECURITY:
COMMON STOCK

AMOUNT:
DATE:
In connection with the purchase of the above-listed Securities, the undersigned
Optionee represents to the Company the following:
(a)Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities. Optionee is acquiring
these Securities for investment for Optionee’s own account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).
(b)    Optionee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee’s
investment intent as expressed herein. In this connection, Optionee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Optionee’s representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
for or until an increase or decrease in the market price of the Securities, or
for a period of one year or any other fixed period in the future. Optionee
further understands that the Securities must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available. Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities. Optionee
understands that the certificate evidencing the Securities will be imprinted
with any legend required under applicable state securities laws.
(c)    Optionee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to the Optionee, the exercise will be exempt
from registration under the Securities Act. In the event the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, ninety (90) days thereafter (or such




--------------------------------------------------------------------------------




longer period as any market stand-off agreement may require) the Securities
exempt under Rule 701 may be resold, subject to the satisfaction of certain of
the conditions specified by Rule 144, including: (1) the resale being made
through a broker in an unsolicited “broker’s transaction” or in transactions
directly with a market maker (as said term is defined under the Securities
Exchange Act of 1934); and, in the case of an affiliate, (2) the availability of
certain public information about the Company, (3) the amount of Securities being
sold during any three month period not exceeding the limitations specified in
Rule 144(e), and (4) the timely filing of a Form 144, if applicable.
In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than one year after the later of the date the Securities were
sold by the Company or the date the Securities were sold by an affiliate of the
Company, within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two years, the satisfaction of the conditions set forth in
sections (1), (2), (3) and (4) of the paragraph immediately above.
(d)    Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Optionee understands that no assurances can be given that any
such other registration exemption will be available in such event.
OPTIONEE
 
 
Signature
 
«Name»
Print Name
 
 
Date



Transphorm, Inc.
Investment Representation Statement